AO 91 (Rev. 11/11) Criminal Complaint



                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  Middle District of Tennessee

                  United States of America
                               V.
                                                                         Case No.
                       DAVID HALEY                                                  3:21-MJ- Ip I



                          Defendants)


                                               CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                  April 18, 2015              in the county of             Montgomery                    in the
        Middle        District of          Tennessee         , the defendant(s) violated:

            Code Section                                                   Offense Description

26 U.S.C. Section 7206(1)                     willfully making and subscribing a materially false document under penalties
                                              of perjury




          This criminal complaint is based on these facts:
See Attached affidavit




          9f Continued on the attached sheet.
                                                                                                        Digitally signed by Russell L. Dotson
                                                                                        • -'~:~         Date: 2021.02.0810:54:33-06'00'

                                                                                            Complainant's signatia•e

                                                                                 Russell Dotson, Special Agent, IRS-CI
                                                                                             Printed name and title

Sworn to me remotely by telephone, in compliance with
Fed. R. Crim. P. 4.1.
                                                                                                                                                     m
Date:                   A2 , QZ
                                                                                                lid e's signature
                                                                        `~
City and state:                     Nashville, Tennessee                      ..av-o,   0 ,%    t lMe 5,    to 5.       a-1)54ra, e. VkdgC
                                                                                            Printed name and title                              ~/



                 Case 3:21-mj-01019 Document 3 Filed 02/09/21 Page 1 of 4 PageID #: 3
                                UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF TENNESSEE
                                     NASHVILLE DIVISION


 UNITED STATES
                                                        Case No. 3:21-mj--LC-
                                                                           )l     I
 ,iVA

 DAVID HALEY



                     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Russell Dotson, a Special Agent with the Internal Revenue Service, Criminal

Investigation ("IRS-CI"), being first duly sworn, hereby depose and state as follows:

                           INTRODUCTION AND AGENT BACKGROUND

        1.     I have been a Special Agent with the IRS-CI since August 2017. In total, I have

over seven years of law enforcement experience including three years as a Special Agent with IRS-

CI and four years as a Special Agent with the Tennessee Department of Revenue, Special

Investigations (TDOR-SI). I have a Bachelor's Degree from the University of Tennessee at Martin

with a Major in Accounting and Finance. I have received extensive training in accounting and

financial techniques and methods, including training at the Federal Law Enforcement Training

Center ("FLETC") in Glynco, Georgia. My training consisted of a two-part program, which

included the Criminal Investigator Training Program and the Internal Revenue Service Special

Agent Investigative Techniques Training Program. I have successfully conducted multiple

criminal investigations resulting in the prosecution of individuals committing tax fraud relating to

criminal violations of both the Internal Revenue Code and the revenue laws of the State of

Tennessee. I have been the affiant on both state and Federal search and arrest warrants. For over




        Case 3:21-mj-01019 Document 3 Filed1 02/09/21 Page 2 of 4 PageID #: 4
one year of my tenure with TDOR-SI, I was the Special Agent in Charge of the Middle Tennessee

area overseeing and assisting six Special Agents.

        2.       The IRS-CI is involved in an investigation involving DAVID HALEY, a resident

of Clarksville, Tennessee, regarding criminal tax offenses, including violations of Title 26 U.S.C.

§§ 7206(1). Based on the facts set forth below, I have probable cause to believe that HALEY

willfully made and subscribed a document, under penalties of perjury, which he did not believe to

be true and correct as to every material matter, in violation of 26 U.S.C. § 7206(1), related to the

tax year 2014.

        3.       I have been personally involved in the investigation of this matter. The information

contained in this Complaint is based on my personal knowledge and on information obtained from

other sources, including: a) statements made or reported by various witnesses with knowledge of

relevant facts; b) my review of publicly available information; c) my review of the analysis of

bank records and other documents and evidence obtained through summonses and subpoenas; and

d) my conversations with other IRS-CI Special Agents relating to the investigative efforts they

made as part of this investigation. Because this Complaint is being submitted for the limited

purpose of establishing probable cause, it does not include every fact that I have learned during

the course of the investigation.

                                      THE INVESTIGATION

       4.        At all times relevant, DAVID HALEY was a resident of Clarksville, Tennessee, in

the Middle District of Tennessee. The IRS was an agency of the U.S. Department of the Treasury

responsible for administering and enforcing the tax laws of the United States.

       5.        HALEY owned and operated Haley & Associates Mechanical Contractors ("Haley

& Associates"), a sole proprietorship in Clarksville, Tennessee. Haley & Associates provided




       Case 3:21-mj-01019 Document 3 Filed2 02/09/21 Page 3 of 4 PageID #: 5
plumbing, heating, ventilation, and air conditioning services, primarily as a subcontractor on

commercial projects. General contractors typically paid Haley & Associates by check and reported

the payments to the IRS and HALEY on IRS Forms 1099-MISC as nonernployee compensation.

Haley & Associates received funds for services it provided in the amounts of at least $1,477,231

in 2014

        6.     On or about April 18, 2015, in the Middle District of Tennessee, and elsewhere,

HALEY did willfully make and subscribe a false document, an IRS Form 1040A, U.S. Individual
Income Tax Return for the 2014 tax year, which contained a written declaration that it was made

under penalties of perjury, and which he did not believe to be true and correct as to every material

matter. Among other material falsities,    HALEY      falsely reported that the IRS Form 1040A

accurately listed all amounts and sources of income he received during the tax year. In fact,

HALEY failed to report income from the operation of a business and falsely reported on attached
IRS Forms 1099-MISC that he received zero nonemployee compensation, whereas HALEY then

and there knew he had business income and more nonemployee compensation than he reported for

the 2014 tax year, in violation of Title 26, United States Code, Section 7206(1).




      Case 3:21-mj-01019 Document 3 Filed3 02/09/21 Page 4 of 4 PageID #: 6
